Appeal Dismissed and Memorandum Opinion filed February 25, 2020.




                                          In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00895-CR

                  ARTEMIO FRANCO SALINAS, Appellant

                                           V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 180th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1607498

                          MEMORANDUM OPINION

      Appellant was convicted of indecency with a child. Subsequently, the trial
court set aside appellant’s conviction.

      Generally, we only have jurisdiction to consider an appeal by a criminal
defendant when there has been a final judgment of conviction. See Workman v.
State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961); McKown v. State, 915 S.W.2d
160, 161 (Tex. App.—Fort Worth 1996, no pet.). Because appellant’s conviction
has been set aside, there is no final conviction to appeal. On January 17, 2020 the
parties were notified that the appeal would be dismissed for want of jurisdiction
unless a party demonstrated that the court has jurisdiction. No response has been
received.

      Accordingly, we dismiss the appeal for lack of jurisdiction.


                                  PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2